UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Heartland International Value Fund Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 95.97% Australia - 4.00% Aditya Birla Minerals Ltd. (d) $ Collection House Ltd. (b)(d) Goodman Fielder Ltd. (d) Brazil - 2.62% Mahle-Metal Leve SA Industria e Comercio Canada - 6.28% Bombardier, Inc. Canam Group, Inc. (a) China - 3.31% Clear Media Ltd. (d) Wasion Group Holdings Ltd. (d) Germany - 4.38% Einhell Germany AG (d) KSB AG KUKA AG (a)(d) Ghana - 5.73% Golden Star Resources Ltd. (a) Hong Kong - 1.44% Cathay Pacific Airways Ltd. (d) Guangzhou Automobile Group Co. Ltd. (d) Ireland - 7.61% Trinity Biotech PLC - ADR United Drug PLC (d) Italy - 1.56% DiaSorin SpA (d) Indesit Company SpA (d) Japan - 28.08% Alps Logistics Co. Ltd. (d) Chiba Bank Ltd. (d) Fuji Pharma Co. Ltd. (d) Fukuda Denshi Co. Ltd. (b)(d) Medikit Co. Ltd. Ministop Co. Ltd. (d) Miraial Co. Ltd. (d) Nippon Seiki Co. Ltd. (d) PanaHome Corp. (d) Sumitomo Real Estate Sales Co. Ltd. (d) Takamatsu Construction Group Co. Ltd. (d) Yokogawa Electric Corp. (d) Yokohama Rubber Co. Ltd. (d) Kazakhstan - 3.78% Halyk Savings Bank - GDR (a) KazMunaiGas Exploration Production JSC - GDR Malaysia - 1.07% Wah Seong Corp. Bhd (d) Mexico - 2.01% AuRico Gold, Inc. (a) Norway - 1.12% TGS Nopec Geophysical Co. ASA (d) Republic of Korea - 8.86% Daekyo Co. Ltd. (d) NongShim Co. Ltd. (d) Samsung Securities Co. Ltd. (d) Russian Federation - 2.67% VSMPO-AVISMA Corp. (d) Thailand - 1.63% Thai Tap Water Supply PCL (d) Ukraine - 2.46% Avangardco Investments Public Ltd. - GDR (a)(d) United Kingdom - 4.45% GKN PLC (d) Invensys PLC (d) Persimmon PLC (d) Vietnam - 2.91% Keck Seng Investments TOTAL COMMON STOCKS (Cost $18,866,341) PREFERRED STOCKS - 3.41% Brazil - 3.41% Cia de Saneamento do Parana TOTAL PREFERRED STOCKS (Cost $274,497) Principal Amount Value SHORT-TERM INVESTMENTS - 1.12% Time Deposits - 1.12% Wells Fargo (Grand Cayman), 0.03% (c)(d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $214,490) Total Investments (Cost $19,355,328) - 100.50% Liabilities in Excess of Other Assets- (0.50%) ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt GDR Global Depositary Receipt (a) Non-income producing security. (b) Illiquid security pursuant to guidelines established by the Advisor.The total value of illiquid securities at August 31, 2012, was $663,763, comprising 3.48% of net assets. (c) Time deposits are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rate shown is the 7-day yield as of August 31, 2012. (d) Classified as Level 2.Valued using methods determined by the Board of Trustees or using a systematic fair valuation model provided by an independent pricing source. Total value of Level 2 securities at August 31, 2012, was $12,678,786 , comprising 66.50% of net assets, while the remainder of the Fund's investments were Level 1. Please refer to the Fair Value Measurements section below for details. Abbreviations: AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. PCL Public Company Limited by shares. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SpA Società per Azioni is an Italian term that refers to a business corporation. Bhd Berhad is a Malaysian term for private company. SA Sociedad Anónima is the Spanish equivalent of a publicly held corporation. Heartland International Value Fund Schedule of Open Futures Contracts August 31, 2012 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) Euro FX Currency 10 December - 12 $ Japanese Yen FX Currency 31 December - 12 ) Total Futures Contracts Sold $ ) The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Gross unrealized appreciation on futures Gross unrealized depreciation on futures ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Investment Valuation: Portfolio securities traded on a national securities exchange or in the over-the-counter market are valued at the closing price on the principal exchange or market as of the close of regular trading hours on the day the securities are being valued, or sales price on the Composite Market. Lacking any sales, securities are valued at the mean between the most recent quoted bid and asked prices on the principal exchange or market. Foreign securities are translated from the local currency into U.S. dollars using exchange rates as of the close of the New York Stock Exchange (“NYSE”) or using methods determined by the Trust’s Board of Trustees. The Fund may use a systematic fair valuation model provided by an independent pricing service to value foreign equity securities in order to capture events occurring between the time a foreign exchange closes and the close of the NYSE that may affect the value of the Fund’s securities traded on those foreign exchanges. These are generally categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 hierarchy. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by the independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method or other analytical pricing models. Debt securities having maturities of 60 days or less may be valued at acquisition cost, plus or minus any amortization or accretion. Securities and other assets for which quotations are not readily available or deemed unreliable are valued at their fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used if it reasonably determines that a significant event, which materially affects the value of a security, occurs after the time at which the market price for the security is determined but prior to the time at which the Fund’s net asset value is calculated. Fair valuation of a particular security is an inherently subjective process, with no single standard to utilize when determining a security’s fair value. As such, different mutual funds could reasonably arrive at a different fair value price for the same security. In each case where a security is fair valued, consideration is given to the facts and circumstances relevant to the particular situation. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Other: For financial reporting purposes, all transactions are accounted for on a trade-date basis. Net realized gains and losses on investments are computed on the identified cost basis. Dividend income is recognized on the ex-dividend date, and interest income is recognized on an accrual basis. The Fund amortizes and accretes premium and discount on investments utilizing the effective interest method. Foreign dividend income may be subject to foreign withholding taxes. FAIR VALUE MEASUREMENTS The Fund follows the FASB ASC Topic 820 hierarchy, under which various inputs are used in determining the value of the Fund’s investments. The basis of the hierarchy is dependent upon various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date. Level 2 – Other significant observable inputs include quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or input other than quoted prices that are observable (either directly or indirectly) for the asset or liability. Includes short term-investments in time deposits, international fair valued securities and portfolio securities lacking any sales. Level 3 – Significant unobservable prices or inputs (includes the Board of Trustees and Valuation Committee’s own assumption in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2012, in valuing the Fund’s investments: Level 1(1) Level 2(1)(3) Level 3(2) Total Equity Common Stock $ $ $
